                        N THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TERRENCE VERNELL BROWN,                                             CIVIL ACTION ·'
          Petitioner,

               V.                              FILED
                                               MAR O1 2019
SL'PERINTENDENT LAUREL HARRY, etiateBARl<MAN,Cferk                  NO. 16-6535
           Respondents        By        : Oep. Clerk


                                           ORDER

       AND ~OW, this           Z9{;;y   o ~1                 i , upon careful and independent
consideration of the petition for a writ of habeas corpus, the response, petitioner's reply, and

available state court records, and after review of the Report and Recommendation of United States

~agistrate Judge David R. Strawbridge, it is ORDERED that:

       1.      The Report and Recommendation is APPROVED and ADOPTED;

       2.      The petition for a wnt of habeas corpus is DENIED;

       3.      A certificate of appealability SHALL NOT issue, in that the Petitioner has not

made a substantial showing of the denial of a constitutional right nor demonstrated that reasonable

junsts would debate the correctness of the procedural aspects of this ruling. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,484 (2000); and

       4.      The Clerk of the Court shall mark this case CLOSED for statistical purposes.



                                                     BY THE COURT:



                                                                                     Ch. J.
